Name: Commission Implementing Regulation (EU) 2017/1482 of 17 August 2017 amending Council Implementing Regulation (EU) No 861/2013 imposing a definitive countervailing duty and collecting definitively the provisional duty imposed on imports of certain stainless steel wires originating in India, as regards the TARIC codes of the non-sampled cooperating exporting producers
 Type: Implementing Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  iron, steel and other metal industries;  international trade;  technology and technical regulations;  trade
 Date Published: nan

 18.8.2017 EN Official Journal of the European Union L 214/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1482 of 17 August 2017 amending Council Implementing Regulation (EU) No 861/2013 imposing a definitive countervailing duty and collecting definitively the provisional duty imposed on imports of certain stainless steel wires originating in India, as regards the TARIC codes of the non-sampled cooperating exporting producers THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), Whereas: (1) The Annex to Council Implementing Regulation (EU) No 861/2013 (2), as corrected by a Corrigendum with regard to the denomination of two companies (3), sets out the list of the non-sampled Indian cooperating exporting producers. (2) Following the publication of the Commission Implementing Regulation (EU) 2017/220 (4) amending Council Implementing Regulation (EU) No 1106/2013 (5) imposing a definitive anti- dumping duty on imports of certain stainless steel wires originating in India, the TARIC additional codes attributed by Implementing Regulation (EU) No 861/2013 are no longer correct for some companies listed in that Annex. This is because the specific TARIC additional codes should now match those of the Implementing Regulation (EU) 2017/220. (3) The Annex to Implementing Regulation (EU) No 861/2013 should therefore be corrected accordingly. (4) The corrected provisions should apply from the date of application of Implementing Regulation (EU) 2017/220, HAS ADOPTED THIS REGULATION: Article 1 The table in the Annex to the Implementing Regulation (EU) No 861/2013 listing the TARIC codes of non-sampled Indian cooperating exporting producers is corrected in accordance with the following table: Company name City TARIC additional code Bekaert Mukand Wire Industries Lonand, Tal. Khandala, Satara District, Maharastra C189 Bhansali Bright Bars Pvt. Ltd Mumbai, Maharashtra C190 Bhansali Stainless Wire Mumbai, Maharashtra C191 Chandan Steel Mumbai, Maharashtra C192 Drawmet Wires Bhiwadi, Rajastan C193 Garg Inox Bahadurgarh, Haryana and Pune, Maharashtra B931 Jyoti Steel Industries Ltd Mumbai, Maharashtra C194 Macro Bars and Wires Mumbai, Maharashtra B932 Mukand Ltd Thane C195 Nevatia Steel & Alloys Mumbai, Maharashtra B933 Panchmahal Steel Ltd Dist. Panchmahals, Gujarat C196 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. However, Article 1 shall apply from 10 February 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) OJ L 240, 7.9.2013, p. 1. (3) OJ L 251, 26.9.2015, p. 17. (4) OJ L 34, 9.2.2017, p. 21. (5) OJ L 298, 8.11.2013, p. 1.